          Case 1:21-cr-10219-DJC Document 50 Filed 08/11/21 Page 1 of 1


                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                  )   Criminal No. 21-cr-10219-DJC
 UNITED STATES OF AMERICA                         )
                                                  )   Violation:
                v.                                )
                                                  )   Count One: Bank and Wire Fraud Conspiracy
 MACPHERSON OSEMWEGIE,                            )   (18 U.S.C. § 1349)
 a/k/a/ “Benedict LeJeune,” a/k/a “George         )
 Wood,” a/k/a “Desmond Barnabas,” a/k/a           )   Forfeiture Allegation:
 Philip Weah,                                     )   (18 U.S.C. § 981(a)(1)(C) and
                       Defendant                  )   28 U.S.C. § 2461)
                                                  )



      DEFENDANT’S ASSENTED-TO MOTION TO CONTINUE RULE 11 HEARING

       Counsel for the defendant Macpherson Osemwegie hereby moves, with the assent of the

government, to continue the Rule 11 hearing now set for August 12, 2021 because counsel for

the defendant has a trial scheduled on the same date. The parties request that the hearing be

moved to August 26, 2021 if that date is available.

                                     Respectfully submitted,



                                      /s/ Christian Okonkwo
                                     CHRISTIAN OKONKWO
                                     Counsel for the Defendant


     Date: August 11, 2021
